Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 06/16/2022.
3.	Claims 1-2, 4-8, 11-19 and 21-24 are currently pending in this Office action.  This action is made Final.

Claim Rejections - 35 USC § 101
4.	Applicant’s arguments regarding the 35 U.S.C. 101 rejection made in the prior Office action are not persuasive.  Despite applicant’s argument (i.e., pages 12-20 of Remarks), the examiner is not persuaded that the claimed invention is patent eligible matter.  The examiner maintains the rejection because the claims are “directed to” an abstract idea and do not recite an “inventive concept.”  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims in the court decision and like that of the instant application comprise the limitations related to generic computer components and amount to mere instruction to implement the abstract idea on a computer.  Therefore, the claims were held not to amount to significantly more than the abstract idea.  The further explanation is set forth below:  

5.	Claims 1-2, 4-8, 11-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a search query; determining based on the prior search queries and the selections; and causing output to a user device.
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append well-understood, routine, conventional activities previously known to the industry.”  
Claims 1, 8 and 15:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of receiving, by a computing device, a search query comprising one or more keywords; determining, based on the search query, based on one or more prior search queries requested by a user device, and based on one or more content items selected by the user device for the one or more prior search queries, relevance information for each content item of a plurality of content items; and causing based on the relevance information, output, to the user device, of at least a portion of the plurality of content items associated with the one or more keywords.

The receiving a search request limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a computing device” or “a user device” in the claim.  That is, other than reciting “a computing device” or “a user device” in the claim, nothing in the claim precludes the receiving step from practically being performed in the human mind.   For example, the claim encompasses the user manually receiving a search request that comprises one or more keywords.  This limitation is a mental process.

The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind but for the recitation of “a computing device” or “a user device” in the claim.  That is, other than reciting “a computing device” or “a user device” in the claim, nothing in the claim precludes the determining step from practically being performed in the human mind.   For example, the claim encompasses the user manually determining the relevance information based on the prior search queries, and based on the content items selected by the user.  This limitation is a mental process.

The outputting at least a portion of the content items, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind but for the recitation of “a computing device” or “a user device” in the claim.  That is, other than reciting “a computing device” or “a user device” in the claim, nothing in the claim precludes the outputting step from practically being performed in the human mind.   For example, the claim encompasses the user manually outputting at least a portion of the content items.  This limitation is a mental process.
2A - Prong 2: Integrated into a Practical Application?
No.  The claim recites no specific additional elements except that the claim recites “a computing device” or “a user device” in the claim.  
This generic “a computing device” or “a user device” recitation is no more than mere instructions to apply to exception using a generic computer component.  Accordingly, this recitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No.  As discussed with respect to Step 2A Prong 2, the recitation of “a computing device” or “a user device” in the claim amounts to no more than mere instructions to apply the exception using a generic computer.  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.


Claims 2, 4-7, 11-14, 16-19 and 21-24 do not cure the deficiencies of independent claims 1, 8 or 15.  Therefore, claims 2, 4-7, 11-14, 16-19 and 21-24 are not patent eligible due to the similar rationale applied to claims 1, 8 or 15. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4-8, 11-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0165782 (hereinafter Yamamoto) in view of U.S. 2011/0296463 (hereinafter Suslov).

	Regarding claim 1, Yamamoto a method comprising:
receiving a search query comprising one or more keywords; determining, based on the search query, based on one or more prior search queries requested by a user device, and based on one or more content items selected by the user device for the one or more prior search queries, relevance information for each content item of a plurality of content items ([0004-0005, 0045, 0321 and 0325-0326];”…a content is recommended to the user in various manners depending on the method of acquiring information indicating the preference of the user.  For example, television broadcast programs viewed by a user is logged, and a program is recommended based on the log data”; “…each time a content is used by a user, acquiring an information set including N pieces of individual information associated with the content,…  a similarity calculation step of acquiring an information set including N pieces of individual information associated with a new content, assigning a weight value to each of the N pieces of individual information produces a comparative vector…”; and “…the related information acquisition unit 8 stores search results in the UPV storage unit 6 such that the search results are linked to the corresponding content-specific user preference vectors CUPV*”); and
causing, based on the relevance information, output, to the user, of at least a portion of the plurality of content items associated with the one or more keywords ([0261-0262 and 0461]; “…a content that best matches the current context in which the user is (that is, a content having highest similarity in terms of context) is recommended to the user, a content having highest similarity in terms of content may be presented to the user”).
	While Yamamoto discloses the features of receiving a search query comprising one or more keywords; and presenting the content to the user as shown above, the reference does not explicitly disclose the claim limitation of “receiving, by a computing device, a search query comprising one or more keywords” and “output, to the user device”.  However, Suslove discloses that “…whether a search request was received.  Such a request may be received, for instance, via a displayed user interface…”; and “…the user’s device (e.g., gateway 111) may display or cause to be displayed the ranked search results via a user interface…” ([0088 and 0108]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Suslov in the system of Yamamoto in view of the desire to enhance the content processing system by outputting the result to the user’s device resulting in improving the content recommendation system.

Regarding claim 2, Yamamoto in view of Suslov discloses the method wherein the portion of the plurality of content items comprises two or more content items of the plurality of content items, and wherein the two or more content items are ordered (i.e., the ranking scheme) based on the relevance information (Yamamoto: [0101]) and (Suslov: [0037 and 0063]).  Therefore, the limitations of claim 2 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 4, Yamamoto in view of Suslov discloses the method further comprising adjusting (i.e., the re-ranking scheme), based on the information identifying the user device associated with the search query and the one or more prior search queries, the relevance information for each content item of the plurality of content items (Yamamoto: [0005]) and (Suslov: [0037 and 0101]).  Therefore, the limitations of claim 4 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claims 5, 12 and 17, Yamamoto in view of Suslov discloses the method further comprising determining a popularity of one or more content items of the plurality of content items, wherein the relevance information of the one or more content items of the plurality of content items is adjusted based on the determined popularity of the one or more content items of the plurality of content items (Yamamoto: [0022 and 0024]) and (Suslov: [0041 and 0101]).  Therefore, the limitations of claims 5, 12 and 17 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

Regarding claims 6, 13 and 18, Yamamoto in view of Suslov discloses the method wherein determining the popularity of the one or more content items of the plurality of content items is based on one or more factors, and wherein the one or more factors comprise one or more of search queries for the one or more content items of the plurality of content items within a predetermined time period, whether or not the one or more content items of the plurality of content items are new, or popularity data (i.e., the popularity attribute) associated with content items related to the one or more content items of the plurality of content items (Yamamoto: [0126]) and (Suslov: [0030 and 0041-0042]).  Therefore, the limitations of claims 6, 13 and 18 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

Regarding claims 7, 14 and 19, Yamamoto in view of Suslov discloses the method wherein determining the popularity of the one or more content items of the popularity of content items is further based on a weighted average of the one or more factors (Yamamoto: [0189]) and (Suslov: [0041]).  Therefore, the limitations of claims 7, 14 and 19 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

Regarding claim 8, Yamamoto discloses a method comprising:
receiving a search query comprising a search term; determining, based on each content item selected by the user for each previous search query of the plurality of previous search queries and based on a quantity of times that each content item was selected by the user in the plurality of previous search queries relevance information for each content item; determining, based on the relevance information and the search term, one or more content items of a plurality of content items ([0004-0005, 0045, 0321 and 0325-0326];”…a content is recommended to the user in various manners depending on the method of acquiring information indicating the preference of the user.  For example, television broadcast programs viewed by a user is logged, and a program is recommended based on the log data”; “…each time a content is used by a user, acquiring an information set including N pieces of individual information associated with the content,…  a similarity calculation step of acquiring an information set including N pieces of individual information associated with a new content, assigning a weight value to each of the N pieces of individual information produces a comparative vector…”; and “…the related information acquisition unit 8 stores search results in the UPV storage unit 6 such that the search results are linked to the corresponding content-specific user preference vectors CUPV*”); and
causing, based on the relevance information, an output that indicates at least a portion of the one or more content items ([0261-0262 and 0461]; “…a content that best matches the current context in which the user is (that is, a content having highest similarity in terms of context) is recommended to the user, a content having highest similarity in terms of content may be presented to the user”).
While Yamamoto discloses the features of receiving a search query comprising one or more keywords as shown above, the reference does not explicitly disclose the claim limitations of “receiving, by a computing device, a search query comprising a search term and information identifying a user device”; and “determining, based on the information identifying the user device, a plurality of previous search queries requested by the user device that include the search term of the search query”.  However, Suslov discloses that “…a central processing loop that may be performed by a user device…” ([0065-0066]); and “…whether a search request was received.  Such a request may be received, for instance, via a displayed user interface…” and “…the user’s device (e.g., gateway 111) may display or cause to be displayed the ranked search results via a user interface…” ([0088, 0092-0093 and 0108]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Suslov in the system of Yamamoto in view of the desire to enhance the content processing system by outputting the result to the user’s device resulting in improving the content recommendation system.

Regarding claim 11, Yamamoto in view of Suslov discloses the method further comprising:
determining, based on the plurality of previous search queries requested by the user device, that includes the search term and a plurality of previous search queries, requested by the user device, that do not include the search term, a number of unique content items selected by the user device; and adjusting, based on the number of unique content items, the relevance information for each content item (Yamamoto: [0130-0131]) and (Suslov: [0065 and 0100-0101]).  Therefore, the limitations of claim 11 are rejected in the analysis of claim 8, and the claim is rejected on that basis.

Regarding claim 15, Yamamoto discloses a method comprising:
receiving a search query comprising one or more search terms; determining, based on the information associated with the user, a plurality of prior search queries requested by the user and each content item previously selected by the user device from each search result of each prior search query of the plurality of prior search queries; altering, based on the plurality of prior search results requested by the user and each content item previously selected by the user, the associated relevance information of the associated content item of at least one of the one or more search results ([0004-0005, 0045, 0321 and 0325-0326];”…a content is recommended to the user in various manners depending on the method of acquiring information indicating the preference of the user.  For example, television broadcast programs viewed by a user is logged, and a program is recommended based on the log data”; “…each time a content is used by a user, acquiring an information set including N pieces of individual information associated with the content,…  a similarity calculation step of acquiring an information set including N pieces of individual information associated with a new content, assigning a weight value to each of the N pieces of individual information produces a comparative vector…”; and “…the related information acquisition unit 8 stores search results in the UPV storage unit 6 such that the search results are linked to the corresponding content-specific user preference vectors CUPV*”); and
sending the one or more search results, wherein the one or more search results are organized based on the associated altered relevance information ([0261-0262 and 0461]; “…a content that best matches the current context in which the user is (that is, a content having highest similarity in terms of context) is recommended to the user, a content having highest similarity in terms of content may be presented to the user”).
While Yamamoto discloses the features of receiving a search query comprising one or more search terms as shown above, the reference does not explicitly disclose the claim limitations of “receiving, from a user device, a search query comprising a search terms and information associated with the user device”; determining, based on a comparison of the one or more search terms to one or more words of a title for each item of a plurality of content items, one or more search results, wherein each search result comprises a content item of the plurality of content items and associated relevance information that indicates a relevance of the one or more search items to the title of the associated content item”, and “determining, based on the information associated with the user device, a plurality of prior search queries requested by the user device”.  However, Suslov discloses that “…a central processing loop that may be performed by a user device…” ([0065-0066]). In addition, Suslov discloses that “…for content items that include the phrases “New York” in their title, in their description, and/or in other fields, and programs that include the search phrases may be identified as search results…”  ([0093 and 0100-0101]).  Suslov further discloses that “…whether a search request was received.  Such a request may be received, for instance, via a displayed user interface…” and “…the user’s device (e.g., gateway 111) may display or cause to be displayed the ranked search results via a user interface…” ([0088, 0092-0093 and 0108]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Suslov in the system of Yamamoto in view of the desire to enhance the content processing system by outputting the result to the user’s device resulting in improving the content recommendation system.

Regarding claim 16, Yamamoto in view of Suslov discloses the method comprising wherein the plurality of prior search queries indicates a quantity of the plurality of prior search queries that the user device has submitted comprising one or more the one or more search terms, and a total quantity of the plurality of prior search queries that the user device has submitted (Yamamoto: [0005, 0046 and 0095]; fig. 5) and (Suslov: [0037 and 0101]).  Therefore, the limitations of claim 16 are rejected in the analysis of claim 15, and the claim is rejected on that basis.

Regarding claim 21, Yamamoto in view of Suslov discloses the method wherein the search query further comprises information identifying the user device associated with the search query, and wherein the method further comprises:
determining, based on prior search results associated with the user device, personalization information for a user associated with the user device; and altering, based on the personalization information, the relevance information of at least one content item of the plurality of content items (Yamamoto: [0005 and 0044]) and (Suslov: [0041,0066 and 0101]).  Therefore, the limitations of claim 21 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 22, Yamamoto in view of Suslov discloses the method wherein determining the relevance information comprises:
determining one or more first prior search results for each first prior search query of the one or more prior search queries comprising a first keyword of the one or more keywords; and determining one or more second prior search results for each second prior search query of the one or more prior search queries comprising a second keyword of the one or more keyword (Yamamoto: [0005 and 0045]) and (Suslov: [0093 and 0101]).  Therefore, the limitations of claim 22 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 23, Yamamoto in view of Suslov discloses the method further comprising:
determining, for each first prior search query, a selected content item form the one or more first prior search results, and determining, for each second prior search query, a selected content item from the one or more second prior search results; wherein at least a portion of the relevance information is determined based on the selected content item for one or more of the first prior search queries and the selected content item for one or more of the second prior search queries (Yamamoto: [0126 and 0129]) and (Suslov: [0093 and 0101-0102]).  Therefore, the limitations of claim 23 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 24, Yamamoto in view of Suslov discloses the method wherein determining second relevance value information for each content item comprises:
determining one or more prior search results for each prior search query of the one or more prior search queries comprising a first keyword of the one or more keywords; and determining, for each prior search query, a selected content item from the one or more prior search results; wherein at least a portion of the relevance information is determined based on the selected content item for one or more of the one or more prior search queries (Yamamoto: [0126 and 0129]) and (Suslov: [0093 and 0101-0102]).  Therefore, the limitations of claim 24 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Response to Arguments
9.	Applicant's arguments filed on 06/16/2022 have been fully considered but they are not persuasive.
	The main point of applicant’s argument is that the Yamamoto and Suslov references do not explicitly disclose the limitations of “determining,…based on one or more prior search queries requested by a user device…relevance information for each content item of a plurality of content items” and “determining,…based on one or more content items selected by the user device for the one or more prior search queries, relevance information for each content item of a plurality of content items.”  However, the examiner disagrees.  As explained in the rejection above, Yamamoto discloses that “…the related information acquisition unit 8 shown in FIG. 1 searches for acquisition content to be recommended for each of user preference vectors CUPV*” (emphasis added) (paragraph 0321).  Furthermore, Yamamoto discloses that “…the related information acquisition unit 8 access the Internet or the like (not shown) and searches for contents (stored in Web sites at particular URLs) by using, as keywords, words (for example ‘kindergarten’ and ‘child’ described as items of the content meta information in FIG.5) corresponding to the two elements selected for each content-specific user preference vector CUPV*”; and “…the related information acquisition unit 8 stores search results in the UPV storage unit 6 such that the search results are linked to the corresponding content-specific user preference vectors CUPV*” (emphasis added) (paragraphs 0325-0326).  Thus, the examiner asserts that one with ordinary skill in the art would recognize that the teachings of Yamamoto would read on the limitation of   “determining,…based on one or more prior search queries requested by a user device…relevance information for each content item of a plurality of content items” and “determining,…based on one or more content items selected by the user device for the one or more prior search queries, relevance information for each content item of a plurality of content items.”  It should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or patentable.  
It should also be noted that the rejections regarding the claimed invention are made under 35 U.S.C. 103 and the test for obviousness is whether the combined teaching of the references would have suggested the combination to one with ordinary skill in the art.  While neither reference discloses all the claimed limitations singularly, the Yamamoto reference recites a number of them and the remaining elements are taught by the Suslov reference.  The examiner holds that one with ordinary skill in the art would combine these features as explained above.   One cannot show non-obviousness by attacking references individually where, as here, the rejection is based on combination of references.  Additionally, it should be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill int eh art, including non-preferred embodiments.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161